—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Upon our review of the record we find substantial evidence *875to support respondent’s determination that the incident of February 6, 1980 did not constitute an accident within the meaning of the Retirement and Social Security Law. Contrary to petitioner’s contention, her injury was a risk inherent in her regular duties as a rehabilitation assistant and, while the patient’s seizure may have been sudden, it was not out of the ordinary or unexpected. Petitioner’s remaining contention has been considered and found to be lacking in merit.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.